From:            Abrams, Michael
To:              Lani Clark
Subject:         RE: Clark v. Kolkhorst
Date:            Monday, February 8, 2021 2:18:33 PM


Hi Lani,

I hope you had a great weekend. I’ve had a chance to consider the proposed stipulated facts that
you sent over on Friday. I do not feel comfortable signing my name to the stipulated facts you
propose because I cannot independently verify that Facebook has disabled your account. However, I
see no reason why we would challenge this information being presented to the Court, and we would
not object if you were to file a notice to the Court of this information.

Michael


From: Lani Clark <lani_clark@hotmail.com>
Sent: Friday, February 5, 2021 12:01 PM
To: Abrams, Michael <Michael.Abrams@oag.texas.gov>
Subject: Re: Clark v. Kolkhorst

Hi Michael,

I believe it is permanent and I have not received any correspondence whatsoever from Facebook
regarding the issue.

Lani



       On Feb 5, 2021, at 11:22 AM, Abrams, Michael <Michael.Abrams@oag.texas.gov>
       wrote:

       ﻿
       Lani,

       Thank you for your note, and please give me an opportunity to run this by my client. To
       be sure I understand, was the disabling of your account by Facebook is permanent?
       Have you received any correspondence from Facebook regarding this issue?

       Michael


       From: Lani Clark <lani_clark@hotmail.com>
       Sent: Friday, February 5, 2021 10:36 AM
       To: Abrams, Michael <Michael.Abrams@oag.texas.gov>
       Subject: Clark v. Kolkhorst
                                                                                           EXHIBIT
                                                                                                 A
Mr. Abrams:

I am writing to request that we file a set of Amended Stipulated Facts due to the
fact that my "Lulu Clark" Facebook account has been disabled by Facebook with
no explanation (my "Zelda Williams" account is still active).

Let me know if you and your client agree to the following edit to Stipulated Fact
#6 and the addition of Stipulated Fact #7:

 6. Plaintiff's "Lulu Clark" Facebook account was subsequently blocked from being
able to comment directly on the Kolkhorst Facebook page.

 7. Plaintiff's "Lulu Clark" Facebook account was disabled by Facebook on or
about December 19, 2020, without explanation or opportunity for appeal.

Best regards,

Lani Clark
